DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed May 14, 2021have been fully considered but they are not persuasive. Applicant argues on pages 8-11 that Kim in view of KIM’701, in regards to claims 1 and 25, does not specifically disclose “the width of the first non-display area (NDA1) in a second direction (D2) crossing the first direction (Dl) is narrower than the width of the second non-display area (NDA2) in the second direction (D2).”  The Examiner respectfully disagrees.  Kim’701 not only discloses the width (horizontal direction, left to right, vice versa) of the non-display area, N/A (NA1 plus BA plus NA2), can be reduced (paragraphs 40, 41, 48, 49, 51), but that the length (vertical direction, bottom to top, vice versa) of the non-display area, N/A (NA1 plus BA plus NA2) can be reduced as well (paragraphs 8, 11, 95) [length is equivalent to Applicant’s claimed width].  The length can therefore be reduced by reducing the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-16, 19-21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Kim) (US 2017/0288008 A1 now US 9,893,139 B2) in view of KIM et al. (KIM’701) (US 2018/0350701 A1 now US 10,636,711 B2).

In regards to claim 1, KIM (paragraphs 27-30, 55, 65, 103-111, Figs. 1-3 and associated text) discloses a display apparatus (Figs. 1-3 as a whole) comprising: a substrate (item 100) including a display area (item DA), a first non-display area (item NDA), a bending area (item BA) and a second non-display area (item PAD, pad unit); a display unit positioned (paragraph 55, pixel defining layer 270 may be disposed on electrode 281); a wire structure (items 40, 35)  positioned on the first non-display area (item NDA), the bending area (item BA), and the second non-display area (item PAD, pad unit) and comprising a first wire set (first wires on the left-hand side of item 40) and a second wire set (second set of wires on the right-hand side of item 40) overlapping the bending area (item BA) and spaced from each other; and a first power supply structure (item 10) comprising a first conductive line (first body portion, item 11) and a second conductive line (item 15) positioned on the first non-display area (item NDA) and the second non-display area (item PAD, pad unit), respectively, and comprising a first connection line (item 13) that connects the first conductive line (item 11) to the second conductive line (item 15) and is positioned between the first wire set (first wires on the left-hand side of item 40) and the second wire set (second set of wires on the right-hand side of item 40), wherein the bending area (item BA) is bent based on a bending axis that extends in a first direction (The First Direction, Fig. 2), but does not specifically disclose wherein the width of the first non-display area in a second direction crossing the first direction is narrower than the width of the second non-display area in the second direction.
In regards to claim 1, KIM’701 (paragraph 51, Figs. 1, 2 and associated text) discloses a substrate (item 110) including a display area (item A/A), a first non-display area (item NA1), a bending area (item BA) and a second non-display area (item NA2) continuously arranged; wherein the width (length) of the first non-display area (item NA1) along a second direction (vertical direction, bottom to top, vice versa) crossing the first direction (horizontal direction, left to right, vice versa) is narrower than the width (length) of the second non-display area (item NA2) in the second direction (paragraphs 8, 11, 95).  Examiner notes that Kim’’701 not only discloses the width (horizontal direction, left to right, vice versa) of the (NA1 plus BA plus NA2), can be reduced, but that the length (vertical direction, bottom to top, vice versa) of the non-display area, N/A (NA1 plus BA plus NA2) can be reduced as well (length is equivalent to Applicant’s claimed width, see paragraphs 8, 11, 95).  The length can therefore be reduced by reducing the length of one or more of the first non-display area (NA1), bending area (BA) or the second non-display area (NA2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim to include a first non-display area having a narrower width or length than the second non-display area for the purpose of reducing the size of the bezel (paragraphs 8, 11, 49, 95), since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). In this instance, Kim’701 would teach one of ordinary skill in the art that a first non-display area and a second non-display areas can have different widths or lengths.
	In regards to claim 2, KIM (Fig. 2 and associated text) discloses wherein the first connection line (item 13) overlaps the bending area (item BA).
	In regards to claim 3, KIM (Fig. 2 and associated text) discloses wherein the first conductive line (item 11) overlaps the wire structure (item 40).
	In regards to claim 4, KIM (Fig. 2 and associated text) discloses wherein the second conductive line (item 15) overlaps the wire structure (item 40).
	In regards to claim 5, KIM (paragraph 63, Fig. 2 and associated text) discloses wherein the first power supply structure (item 10) is electrically connected to an electrode (item 281) of the display unit.
	In regards to claim 6, KIM (paragraph 64, Fig. 2 and associated text) discloses a second power supply structure (item 20) positioned between the first conductive line (item 11) and the second conductive line (item 15), spaced from the first connection line (item 13), and overlapping each of the first non-display area (item NDA), the bending area (item BA), and the second non-display area (item PAD, pad unit).
	In regards to claim 7, KIM (Fig. 3 and associated text) discloses wherein the display unit comprises a pixel electrode (item 281), a common electrode (item 285) overlapping the pixel electrode (item 281), and an emission layer (item 283) between the pixel electrode (item 281) and the common electrode (item 285), and wherein the second power supply structure (item 20) is electrically connected to the common electrode (item 285).
	In regards to claim 8, KIM (Fig. 3 and associated text) discloses wherein at least a part of the second power supply structure (item 20) overlaps the wire structure (items 40, 35).
	In regards to claim 9, KIM (paragraph 64, Figs 2. 3 and associated text) discloses wherein the second power supply structure (item 20) is electrically connected to a common electrode (item 285) of the display unit.
	In regards to claim 10, KIM (Fig. 2 and associated text) discloses wherein the wire structure (items 40, 35) further comprises a third wire set (item 35 on left on right) spaced from the second wire set (second set of wires on the right-hand side of item 40).
	In regards to claim 13, KIM (Fig. 2 and associated text) discloses wherein at least a part of the second power supply structure (item 20) is positioned between the second wire set (second set of wires on the right-hand side of item 40) and the third wire set (item 35 on left or right).
	In regards to claim 14, KIM (Fig. 2 and associated text) discloses wherein the second power supply structure (item 20) comprises a third conductive line (item 21, horizontal portion in the first NDA portion above the bend area) and a fourth conductive line (item 25, horizontal portion in the first NDA portion below the bend area) positioned on the first non-display area (item NDA)  and the second non-display area (item PAD, pad unit)  , respectively, and comprises a third connection line (item 23, vertical portion) that connects the third conductive line (item 21, horizontal portion in the first NDA portion above the bend area) to the fourth conductive line (item 25, horizontal portion in the first NDA portion below the bend area), wherein the third connection line (item 23, vertical portion)  is positioned between the second wire set (second set of wires on the right-hand side of item 40) and the third wire set (item 35 on right).
	In regards to claim 15, KIM (Fig. 2 and associated text) discloses wherein the third connection line (item 23, vertical portion) overlaps the bending area (item BA).
	In regards to claim 16, KIM (Fig. 2 and associated text) discloses wherein the wire structure (items 40, 35 on left and right) further comprises a third wire set (item 35 on right) spaced from the second wire set (second set of wires on the right-hand side of item 40) and further comprises a fourth wire set (item 35 on left) spaced from the third wire set (item 35 on right).
	In regards to claim 19, KIM (Fig. 2 and associated text) discloses wherein a section of the first connection line (item 13) overlaps the bending area (item BA) and does not overlap the wire structure (items 40, 35).
	In regards to claim 20, KIM (Fig. 2 and associated text) discloses wherein each of the wire structure (items 40, 35) and the first power supply structure (item 10) is symmetrical.
	In regards to claim 21, KIM (Fig. 2 and associated text) discloses wherein the bending area (item BA) is bent based on a bending axis parallel to a lengthwise direction of the first conductive line (item 11).
In regards to claim 25, KIM (paragraphs 27-30, 55, 65, 103-111, Figs. 1-3 and associated text) discloses a display apparatus (Figs. 1-3 as a whole) comprising: a substrate (item 100) including a display area (item DA), a first non-display area (item NDA), a bending area (item BA) and a second non-display area (item PAD, pad unit); a wire structure (items 40, 35)  positioned on the first non-display area (item NDA), the bending area (item BA), and the second non-display area (item PAD, pad unit) and including conductive lines (items 40, 35) spaced from one another; and a first power supply structure (item 10) positioned on the first non-display area (item NDA), the bending area (item BA), and the second non-display area (item PAD, pad unit), at least a part of the first power supply structure (item 13) being positioned between the conductive lines (items 40, 35), wherein the bending area (item BA) is bent based on a bending axis the extends in a first direction (The First Direction, Fig. 2), but does not specifically disclose wherein the width of the first non-display area in a second direction crossing the first direction is narrower than the width of the second non-display area in the second direction.
In regards to claim 25, KIM’701 (paragraph 51, Figs. 1, 2 and associated text) discloses a substrate (item 110) including a display area (item A/A), a first non-display area (item NA1), a bending area (item BA) and a second non-display area (item NA2) continuously arranged; wherein the width (length) of the first non-display area (item NA1) along a second direction (vertical direction, bottom to top, vice versa) crossing the first direction (horizontal direction, left to right, vice versa) is narrower than the width (length) of the second non-display area (item NA2) in the second direction (paragraphs 8, 11, 95).  Examiner notes that Kim’’701 not only discloses the width (horizontal direction, left to right, vice versa) of the non-display area, N/A (NA1 plus BA plus NA2), can be reduced, but that the length (vertical direction, bottom to top, vice versa) of the non-display area, N/A (NA1 plus BA plus NA2) can be reduced as well (length is equivalent to Applicant’s claimed width, see paragraphs 8, 11, 95).  The length can therefore be reduced by reducing the length of one or more of the first non-display area (NA1), bending area (BA) or the second non-display area (NA2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim to include a first non-display area having a narrower width or length than the second non-display area for the purpose of reducing the size of the bezel (paragraphs 8, 11, 49, 95), since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). In this instance, Kim’701 would teach one of ordinary skill in the art that a first non-display area and a second non-display areas can have different widths or lengths.
In regards to claim 26, KIM (Fig. 2 and associated text) discloses wherein the bending area (item BA) is bent based on a bending axis that extends in a first direction, and wherein the conductive lines (items 40, 35) and the part of the first power supply structure (item 10) are spaced from each other in the first direction.
	In regards to claim 27, KIM (Fig. 2 and associated text) discloses wherein sections of the conductive lines (items 40, 35) overlap the bending area (item BA) and do not overlap the first power supply structure (item 10).


Claims 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Kim) (US 2017/0288008 A1 now US 9,893,139 B2) in view of KIM et al. (KIM’701) (US 2018/0350701 A1 now US 10,636,711 B2) as applied to the claims above, and further in view of KIM et al. (KIM’936) (US 2017/0287936 A1 now US 9,893,093 B2).
	In regards to claims 11, 12 and 17, KIM (Figs. 1-3 and associated text) as modified by  KIM’701 (paragraph 51, Figs. 1, 2 and associated text) discloses all the limitations except wherein the first power supply structure further comprises a second connection line.
	In regards to claims 11 and 17, KIM’936 (paragraphs 151-158, Fig. 2 and associated text) discloses wherein the first power supply structure (item 10) further comprises a second connection line (item 13, paragraph 152).
	In regards to claim 12, KIM’936 (paragraphs 151-158, Fig. 2 and associated text) discloses wherein the second connection line (item 13, paragraph 152) overlaps the bending area (item 1BA).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of KIM as modified by Kim’701, with the teachings of KIM’936 for the purpose of an electrical connection and reduce the number of pads (See Written search report in regards to D3 which is really the KIM’936 reference).
	In regards to claim 18, KIM (Fig. 2 and associated text) discloses wherein the third connection line (item 23, vertical portion) overlaps the bending area (item BA).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 24, 2021